Citation Nr: 0336769	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from February 1969 
to April 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, denying an increased evaluation for PTSD from 
the 50 percent assigned, and denying service connection for a 
left knee condition including as secondary to service-
connected PTSD.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  VA duties pursuant thereto have been codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In this instance, notice of the VCAA was provided in April 
and May 2001 letters, and by an April 2002 statement of the 
case.  Unfortunately, the veteran was not fully afforded 
notice of what VA would do, and particularly what he needed 
to submit to substantiate each of the appealed claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be accomplished upon remand.  

The veteran alleges that his PTSD is more severe than is 
reflected in the current rating, and that it has increased in 
severity.  A VA PTSD examination was most recently conducted 
in December 2001 PTSD.  Based on the veteran's contention of 
greater severity of this disability since the last VA 
examination, an additional VA study is in order to arrive at 
a contemporaneous picture of his disorder.  The U.S. Court of 
Appeals for Veterans Claims has held that VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment. Littke v. Derwinski, 
1 Vet. App. 90 (1990). 

The claims folder contains VA PTSD treatment records, as well 
as a note from a treating physician in September 2001 
recommending that the veteran take two weeks off from work in 
light of increased PTSD symptoms following the September 11, 
2001 terrorist attack on the Pentagon.  Recent VA psychiatric 
treatment records also reflect that the veteran has had 
ongoing difficulties with symptoms of insomnia, nightmares 
and self-isolation.  Additional VA treatment records, 
including more recent records would help illuminate the 
degree of disability attributable to the veteran's PTSD, and 
the possibility that PTSD symptoms caused his fall from a 
ladder at work in August 1998.  Accordingly, these should be 
obtained.   

The veteran's complete school records are not of record.  If 
the veteran has met with a student counselor, they would help 
support allegations of increased functional impairment due to 
PTSD.  Hence, those records should also be obtained.  

As the veteran has alleged that everyday functioning has been 
affected by PTSD, a social and industrial survey should be 
conducted, to include queries to both his school, and current 
or recent employers, to better ascertain the quality and 
reliability of his work as a plumber and as a student, and 
the effectiveness of his social and professional 
interactions.  

The veteran alleged both at a December 2001 VA orthopedic 
examination and in submitted statements that he fell while at 
work in August 1998 due to a small explosion while welding.  
This explosion in turn triggered a flashback causing the 
appellant to drawback while on a ladder, jump, fall to the 
ground, and injure his left knee.  In his claim in December 
2000 the veteran alternatively alleged that PTSD medication 
caused him to be not fully aware of his actions and 
contributed to the fall and ensuing knee injury.

Notably, the medical record accounts of the incident vary.  
In a September 1998 VA psychiatric treatment record as well 
as at a December 2001 VA orthopedic examination for 
compensation purposes, the veteran alleged that he jumped as 
a result of a flashback precipitated by a small gas explosion 
while welding.  In the September 1998 treatment record he 
reported he had been standing on a platform, not a ladder, 
and that for that instant he had a flashback and believed 
there was enemy fire ("incoming").  At the December 2001 VA 
psychiatric examination he reported having severe flashbacks 
at least once per week.  In contrast, an August 1998 
treatment record from Prince George's Orthopedic documents 
the veteran's statement that he fell from a ladder while at 
the "very top" when a torch explosion occurred while trying 
to weld together two pipes.  While a flashback was not 
referenced, the explosion itself was said to have thrown the 
appellant to the floor, injuring the knee.  The August 1998 
report does not reference any PTSD related flashback.

The August 1998 Prince George's Orthopedic record informs 
that the veteran was referred from Stafford Urgent Care.  
Records from Stafford Urgent Care are not in the claims 
folder, and they should be obtained.  Further, there may be a 
worker's compensation record, a worksite injury report, or 
other similar records documenting the left knee injury 
incident, which may help address the cause of the veteran's 
fall.  Hence, the evidentiary record should be better 
developed to try to address this question.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claim of entitlement to a higher 
evaluation for PTSD, and his claim of 
entitlement to service connection for 
a left knee disorder secondary to 
PTSD and medication taken for PTSD.  
The RO should emphasize to the 
veteran that he is ultimately 
responsible to provide the necessary 
evidence.  The RO should also advise 
that VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or other 
records from government agencies, if 
he identifies the custodians thereof.  
VA must notify the appellant of 
evidence he identified that could not 
be obtained so that he may obtain the 
evidence himself and submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
waives any remaining time provided by 
38 U.S.C.A. § 5103(a).  Paralyzed 
Veterans of America, et al. v. 
Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims but have yet to 
be associated with the claims folder.  
He should provide contact information 
and necessary authorizations and 
releases to permit VA to obtain 
treatment records, including records 
from Prince George's Orthopedic 
Associates, and Stafford Urgent Care.  
All not-yet-obtained VA treatment 
records, including all post-service 
records of treatment for psychiatric 
disorders should be secured.  The RO 
should particularly attempt to obtain 
medical records discussing 
medications being taken at the time 
of the veteran's August 1998 
accident.  The RO should inform the 
veteran of the outcome of each 
records request.  If records are not 
obtained from any private source 
requested, the RO must notify the 
veteran that he is responsible for 
securing these records if he desires 
that VA consider them.  All records 
and responses received should be 
associated with the claims folder.  

3.  After securing the appellant's 
authorization, the RO should obtain 
from the veteran's employer at the 
time of the August 1998 left knee 
injury any work records, including 
incident reports and/or worker's 
compensation claim records related to 
the incident. 

4.  With appropriate authorization 
from the veteran, the RO should 
obtain his student records, inclusive 
of any counseling records, academic 
records, and administrative records 
pertaining to the veteran's conduct, 
student work from the Prince Georges 
Community College.

5.  After completion of the 
foregoing, the RO should arrange for 
a social and industrial survey.  The 
veteran is to be interviewed by a 
social worker at a VA medical center 
to ascertain his daily activities, 
interactions and support group, and 
any occupational or other gainful 
activities he is engaged in or has 
been engaged in recently.  A field 
social worker should also make 
appropriate contacts and inquiries to 
verify the veteran's reported 
activities and contact groups.  The 
field social worker should ask the 
appellant's current and recent 
employers about the quality and 
reliability of the veteran's work as 
a plumber and the effectiveness of 
his professional interactions.  The 
field social worker should also make 
appropriate inquiries at the 
community college where the veteran 
is currently a student, to ascertain 
the quality of his functioning and 
interaction.  

6.	Thereafter, the veteran should be 
afforded a VA psychiatric examination 
to address both the nature and extent 
of his current PTSD, and to address 
the likelihood of sustaining a knee 
injury as a result of a purported 
flashback in August 1998.  The claims 
folder and a copy of this remand must 
be made available for review by the 
examiner for the examination.   Any 
necessary tests should be conducted.  
Based on a review of the record, any 
necessary testing, and interview with 
the veteran, the examiner must opine 
whether it is at least as likely as 
not that a small explosion from a 
welding torch used by the veteran 
while standing on a ladder in August 
1998, would have resulted in a 
flashback due to PTSD.  In providing 
this opinion, the examiner is to 
consider the contrary possibility, as 
originally reported by the veteran in 
a contemporaneous record of medical 
treatment for his knee injury, that 
the explosion itself threw the 
appellant from a ladder standing 
causing him to fall and injure his 
knee.  Also based on interview with 
the veteran and a review of the 
record, the examiner must provide an 
opinion as to the likelihood that 
impaired awareness due to any PTSD 
medications contributed to the 
veteran's left knee injury.  

As noted above, the examiner is also to 
address the current nature and extent of 
the appellant's PTSD, based on a review 
of the entire record inclusive of any 
additional records and reports obtained, 
and based on any necessary tests and 
interview with the veteran.  To 
facilitate rating PTSD, the examiner 
should specifically address PTSD in 
terms of whether it is manifested by 
each of the below-listed limitations, 
with each such manifested limitation 
discussed: 

gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation 
to time or place; memory loss for 
names of close relatives, own 
occupation, or own name; or

deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); 
inability to establish and maintain 
effective relationships; or 

reduced reliability and 
productivity in social and 
occupational functioning due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty 
in understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to  complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships. 

7.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If any determination remains 
to any extent adverse to the veteran, 
he and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


